Citation Nr: 1737018	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-34 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected hemorrhoids.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013 (hemorrhoids) and February 2016 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's hemorrhoids are, at worst, mild or moderate external and internal hemorrhoids during the period on appeal.

2.  The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria- Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal.

The record demonstrates that the Veteran was service-connected for hemorrhoids in an August 2013 rating decision, effective from August 25, 2008.  The Veteran submitted a timely appeal to that rating decision, therefore, the relevant period on appeal is from August 25, 2008.  The Veteran's condition is currently rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 for external or internal hemorrhoids.  Under DC 7336, a noncompensable rating is warranted for external or internal hemorrhoids that are mild or moderate.  A 10 percent rating is warranted when they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for persistent bleeding with secondary anemia, or with fissures.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

At his May 2017 Board hearing, the Veteran testified that his hemorrhoids are painful and cause leakage.  The Veteran described unbearable pain that could last for weeks.  The Veteran stated that he has flare-ups once or twice a month.  The Veteran described using a tube to sit on, as well as taking special baths and applying cream.  The Veteran is able to drive.  

A private physician completed a Rectum and Anus Conditions Disability Benefits Questionnaire (DBQ), dated August 2014.  The examination showed external and internal hemorrhoids.  The examiner described the hemorrhoids as moderate, grade III, irreducible, with persistent bleeding, and prolapse.  However, the examiner did not find the hemorrhoids to be large or thrombotic, with excessive redundant tissue, evidencing frequent recurrences, nor did she find secondary anemia or fissures.  A review of the medical evidence of record is consistent with the findings of the August 2014 DBQ.  Therefore, the record does not show that the Veteran's disability meets the schedular criteria for a compensable rating.

To the extent that the Veteran contends that his hemorrhoids are more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as pain or bleeding.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hemorrhoids are of a severity sufficient to warrant a higher rating under DC 7336 because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professional who completed the August 2014 DBQ, rather than to the Veteran's statements.  Accordingly, the Board finds that the Veteran's hemorrhoid disability was, at worst, manifested by mild or moderate external or internal hemorrhoids during the period on appeal.

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected hemorrhoids are not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

Accordingly, entitlement to a compensable initial rating for a service-connected hemmoroid disability is denied.

TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16 (b).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran's representative stated that the Veteran does not contend that his hemorrhoids alone render him unemployable.  The Veteran is currently service-connected for impaired sphincter control, rated at 30 percent under DC 7332; bilateral hearing loss, rated at 10 percent under DC 6100; tinnitus, rated at 10 percent under DC 6260; and hemorrhoids, rated as noncompensable under DC 7336.  Therefore, the Veteran does not meet the schedular requirements for a TDIU.  In addition, the issue of entitlement to a TDIU does not warrant referral to the Director, Compensation and Pension Service for consideration on an extra-schedular basis because the most probative evidence does not reflect that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

The record shows that the Veteran has completed a bachelor's degree in human services.  The Veteran stated that he has not worked since 1970 and was an electrician in the past.  The Veteran testified that his sphincter impairment is the primary cause of his unemployability, but his June 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicated that his hemorrhoids contributed to his unemployability.  The Veteran's representative stated that as a result of the Veteran's impairment, he has the inability to control his bowel movements in some cases.  The Veteran has indicated he wears a pad, but that it does not always catch everything.  He states that he is apprehensive to go out socially due to the problem.  A May 2017 DBQ form from a private physician indicates that the Veteran's impairment of the sphincter shows leakage that necessitates wearing a pad, occasional moderate leakage, and occasional involuntary bowel movements.  As discussed above, the Veteran contends that he can sit and drive, but utilizes a comforting tube.  The Veteran has alleged that he has trouble hearing on the phone and will miss spoken words in conversation due to his hearing loss.  

The Board notes that the Veteran is currently rated at 30 percent for his sphincter control disability under DC 7332.  The criteria for a 30 percent rating are occasional involuntary bowel movements, necessitating wearing of a pad.  The record is consistent with the limitations described by the rating criteria.  While the Veteran may have occasional involuntary bowel movements and some difficulty hearing conversation, he was able to complete college coursework and is able to drive.  He would not be precluded from working in a sedentary environment that allowed quick access to a bathroom and minimized loud noises.  

The Board acknowledges the Veteran's statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms and the reasons for his decision to leave employment, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not been shown to possess the medical knowledge and expertise to render an opinion that his service-connected disabilities rendered him unable to work.  

When considering the Veteran's education and work experience, the Board finds that the preponderance of the most probative evidence is against finding that that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, referral of entitlement to a TDIU on an extra-schedular basis is not warranted.  38 C.F.R. §4.16.  Therefore, entitlement to a TDIU is denied.


ORDER

Entitlement to a compensable initial rating for a service-connected hemorrhoids is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


